DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statements filed 9/21/2022 (1st), 9/21/2022 (2nd), 10/12/2022 (1st), and 10/12/2022 (2nd) have been considered and are included in the file.
Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, line 6, “the heat sink” should be changed to --the at least one heat sink--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein the cover is provided in the first section of the base” in lines 1-2. It is unclear since the cover is cited as covering the first section in claim 11, not in the first section.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hays et al. (US 2020/0368575) in view of Chiang et al. (US 2018/0056111) and further in view of Zhou (CN 104436539).
Regarding claim 1, Hays et al. discloses a treadmill (100) for a pet (The phrase in the preamble is intended use and therefore, the apparatus just has to be capable of the intended use. Here, the treadmill of Hays et al. is capable of being used for a pet.), comprising: a base having a first end and a second end (paragraph [0005] discloses a base within the system); a first roller (102) provided at the first end of the base (see Fig. 1-1) and a second roller provided at the second end of the base (Fig. 1-1 shows a second roller on the opposite side of the base); a first belt (106) wrapped around the first roller and the second roller to form a first closed loop (see Fig 1-1 showing a closed loop with the belt and rollers), the first belt being configured to move around the first and second rollers at a first prescribed speed (rotational direction shown in Fig. 1-2); at least one thermoelectric assembly configured to cool air (paragraph [0067] discloses a Peltier cooler reducing the temperature of filtered air); and a blower configured to disperse the air cooled by the at least one thermoelectric assembly toward the first belt (paragraph [0062] disclose the fan (1118-2) blows filtered air toward the tread belt).
Hays et al. does not explicitly teach the at least one thermoelectric assembly heats as well as cools the air, and wherein the base includes a plurality of vents configured to open and close, the at least one thermoelectric assembly and the blower are provided in the base, and the plurality of vents are provided between the blower and the first belt.
  Chiang et al. teaches at least one thermoelectric assembly configured to heat or cool air (paragraph [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermoelectric assembly of Hays et al. to include the function of heating the air as well as cooling as taught by Chiang et al. in order to provide proper temperatures depending on the conditions surrounding the apparatus.  
Zhou teaches a plurality of vents configured to open and close (paragraph [0022] of machine translation, control valves determine access to the vents, providing an open and closed configuration for the vents), the at least one thermoelectric assembly and the blower are provided in the base (the controls area is considered part of the base), and the plurality of vents are provided between the blower and the first belt (Figs. 10 and 15, shows blower – vents – first belt positioning). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treadmill of Hays et al. modified by Chiang et al. to have a plurality of vents between the blower and the belt as taught by Zhou in order to provide control over the amount/timing of the air sent out towards the belt.
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al. (US 2020/0368575) in view of Chiang et al. (US 2018/0056111) and Zhou (CN 104436539), and further in view of Cauchy et al. (US 2010/0319627).
Regarding claim 2, Hays et al. as modified by Chiang et al. and Zhou teaches (references to Hays et al.) wherein the at least one thermoelectric assembly includes: a Peltier device (paragraph [0067] refers to the Peltier device).
Hays et al. as modified by Chiang et al. and Zhou does not explicitly teach wherein the thermoelectric device further includes: at least one heat sink; and a fan and wherein the Peltier device, the heat sink, and fan are aligned. 
Cauchy et al. teaches a thermoelectric assembly including a Peltier device (1450), at least one heat sink ((1460) and (1430)); and a fan (1435) and wherein the Peltier device, the heat sink, and fan are aligned (Fig. 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermoelectric assembly of Hays et al. modified by Chiang et al. and Zhou to include at least one heat sink and fan with the Peltier device as taught by Cauchy et al. in order to dissipate the heat away from the surfaces as is standard in a Peltier assembly (Cauchy et al.: paragraph [0159]). 
Regarding claim 3, Hays et al. as modified by Chiang et al., Zhou, and Cauchy et al. teaches (references to Cauchy et al.) wherein the at least one heat sink includes a first heat sink and a second heat sink, the first heat sink (1460) being provided above the Peltier device (1450) and the second heat sink (1430) being provided below the Peltier device, wherein the fan (1435) is provided below the second heat sink (1430) (see. Fig. 9).  
Regarding claim 4, Hays et al. as modified by Chiang et al., Zhou, and Cauchy et al. (references to Chiang et al.) wherein the Peltier device is operated based on at least one of a predetermined exercise program (paragraph [0040]), a speed of the first belt, or a distance traveled by a pet using the treadmill. 
Regarding claim 5, Hays et al. as modified by Chiang et al., Zhou, and Cauchy et al., as discussed so far, is silent about wherein the at least one thermoelectric assembly includes a first thermoelectric assembly and a second thermoelectric assembly. 
In addition to the above, Cauchy et al. teaches wherein the at least one thermoelectric assembly includes a first thermoelectric assembly and a second thermoelectric assembly (Fig. 11, (1650)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of thermoelectric assemblies in the treadmill of Hays et al. modified by Chiang et al., Zhou, and Cauchy et al. in order to provide additional heating and cooling of the system based on the size or quantity of temperature change required for the situation, and heating and cooling can occur through conduction and convection means (Cauchy et al.: paragraph [0159]). Further, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Adding an additional thermoelectric assembly does as expected, producing additional heat transfer within the system.  
Regarding claim 6, Hays et al. as modified by Chiang et al., Zhou, and Cauchy et al., as discussed so far, is silent about wherein a deodorizer is provided between the first thermoelectric assembly and the second thermoelectric assembly, the deodorizer being configured to release ions to break apart pollutants, which include at least odors. 
Zhou teaches a deodorizer (air purification includes (25)), the deodorizer being configured to releaser ions to break apart pollutants, which include at least odors (paragraph [0084] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treadmill of Hays et al. modified by Chiang et al., Zhou, and Cauchy et al. to include a deodorizer as taught by Zhou positioned between the first thermoelectric assembly and the second thermoelectric assembly in order to allow the temperature-controlled air be deodorized prior to be sent out to the belt.
Regarding claim 7, Hays et al. as modified by Chiang et al., Zhou, and Cauchy et al., as discussed so far, is silent as to the treadmill further comprising a fragrance assembly configured to release at least one scent. 
In addition to the above, Zhou teaches a fragrance assembly configured to release at least one scent (Figs. 25, 26, 27, 28, 29 are scent release devices). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treadmill of Hays et al. modified by Chiang et al., Zhou, and Cauchy et al. with a fragrance assembly as taught by Zhou in order to provide a pleasant smell or alluring smell for the user while in use. 
Regarding claim 8, Hays et al. as modified by Chiang et al., Zhou, and Cauchy et al. teach (references to Zhou) wherein the deodorizer is provided at a first side of the blower and the fragrance assembly is provided at a second side of the blower different from the first side (Fig. 15; the blower is between the deodorizer and the fragrance assembly). 
Regarding claim 9, Hays et al. as modified by Chiang et al., Zhou, and Cauchy et al. teaches (references to Zhou) wherein the blower is configured to disperse one of the ions released by the deodorizer or the at least one scent released by the fragrance assembly toward the belt (Fig. 15; paragraph [0016] of machine translation).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hays et al. (US 2020/0368575) in view of Chiang et al. (US 2018/0056111).
Regarding claim 11, Hays et al. discloses a treadmill (100) for a pet (The phrase in the preamble is intended use and therefore, the apparatus just has to be capable of the intended use. Here, the treadmill of Hays et al. is capable of being used for a pet.), comprising: a base having a first section that is covered by a cover, a second section having an upper opening, and a plurality of vents provided between the first and second sections of the base (paragraph [0005] discloses a base within the system, Figs. 1-1 and 1-2 show a first covered section (to the left side of Fig. 1-1) and a second section having an upper opening, Fig. 11 includes a plurality of vents that allow for the air to move below the cover to a belt in the direction of the second section); at least one belt (106) configured to move relative to the base and to be exposed through the upper opening of the second section of the base (see Figs. 1-1 and 1-2 showing the belt move from the covered first section and exposed through the upper opening of the second section); at least one thermoelectric assembly configured to cool air (paragraph [0067] discloses a Peltier cool reducing the temperature of filtered air), a blower provided in the first section of the base and configured to blow air cooled by the at least one thermoelectric assembly through the plurality of vents towards the at least one belt (paragraph [0062] disclose the fan (1118-2) blows filtered air toward the tread belt, which would be through the plurality of vents).
Hays et al. does not explicitly teach the at least one thermoelectric assembly heats as well as cools the air, and the at least one thermoelectric assembly being provided in the first section of the base behind the plurality of vents.
  Chiang et al. teaches at least one thermoelectric assembly configured to heat or cool air (paragraph [0049]), the thermoelectric assembly being provided in the first section of the base behind the plurality of vents (Fig. 1, positioned within the base of the equipment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one thermoelectric assembly of Hays et al. to include the function of heating the air as well as cooling provided in the first section of the base as taught by Chiang et al. in order to provide proper temperatures depending on the conditions surrounding the apparatus. 
Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al. (US 2020/0368575) in view of Chiang et al. (US 2018/0056111) and further in view of Kang (KR 200340328, machine translation attached).
Regarding claim 13, Hays et al. as modified by Chiang et al. teaches wherein the cover is provided in the first section of the base between the blower and the at least one belt (Fig. 11 shows the blower (118-2), then the cover, and then the belt (1106)). 
Hays et al. as modified by Chiang et al. does not explicitly teach wherein a sterilizing light is provided on the cover to face the at least one belt. 
Kang teaches a sterilizing light (122) is provided. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treadmill of Hays et al. modified by Chiang et al. with a sterilizing light, as taught by Kang, on the cover in order to purify the air that is being sent to the belt and user (Kang: paragraph [0022] of machine translation). 
Regarding claim 15, Hays et al. as modified by Chiang et al. does not explicitly teach wherein a deodorizer is provided in the first section of the base and is configured to break apart pollutants. 
Kang teaches a deodorizer (40) is provided and is configured to break apart pollutants (This phrase is intended use and therefore, the apparatus just has to be capable of the intended use. Here, the ion producer of Kang is capable of breaking apart pollutants). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treadmill of Hays et al. modified by Chiang et al. to include a deodorizer in as taught in Kang to be located in the first section of the base in order to clean the air that is being sent to the belt and user (Kang: paragraph [0028] of machine translation).
Regarding claim 16, Hays et al. as modified by Chiang et al. and Kang does not explicitly teach wherein the at least one thermoelectric assembly includes a first thermoelectric assembly and a second thermoelectric assembly, wherein the deodorizer is provided between the first thermoelectric assembly and the second thermoelectric assembly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the deodorizer between two thermoelectric assemblies to have the deodorizer contact the air coming from the thermoelectric assemblies as soon as possible to affect more air that passes through the deodorizer. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Additionally, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Relocating the deodorizer and adding an additional thermoelectric assembly does as expected, producing additional heat transfer within the system and cleaning the air that is processed.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hays et al. (US 2020/0368575) in view of Chiang et al. (US 2018/0056111) and further in view of Perata (US 2019/0174719).
Regarding claim 14, Hays et al. as modified by Chiang et al. does not explicitly teach wherein a fragrance assembly is provided in the first section of the base, the fragrance assembly being configured to release at least one scent through the plurality of vents. 
Perata teaches a fragrance assembly is provided in the first section of the base, the fragrance assembly being configured to release at least one scent through the plurality of vents (paragraphs [0047], [0051], and [0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treadmill of Hays et al. modified by Chiang et al. with a fragrance assembly as taught by Perata in order to provide a pleasant smell or alluring smell for the pet while in use.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al. (US 2020/0368575) in view of Chiang et al. (US 2018/0056111) and further in view of Cauchy et al. (US 2010/0319627).
Regarding claim 17, Hays et al. as modified by Chiang et al. teaches (references to Hays et al.) wherein the at least one thermoelectric assembly includes: a Peltier device (paragraph [0067] refers to the Peltier device).
Hays et al. as modified by Chiang et al. does not explicitly teach wherein the at least one thermoelectric device further includes: a first heat sink provided on a first surface of the Peltier device, the first heat sink having a plate contacting the Peltier device and radiating fins extending away from the Peltier device; a second heat sink provided on a second surface of the Peltier device, the second heat sink having a plate contacting the Peltier device and radiating fins extending away from the Peltier device; and a fan aligned with the radiating fins of the second heat sink.
Cauchy et al. teaches at least one thermoelectric assembly including a Peltier device (1450), a first heat sink (1460) provided on a first surface of the Peltier device, the first heat sink having a plate contacting the Peltier device and radiating fins extending away from the Peltier device (1460), a second heat sink (1430) provided on a second surface of the Peltier device (1460), the second heat sink having a plate contacting the Peltier device and radiating fins extending away from the Peltier device; and a fan (1435) aligned with the radiating fins of the second heat sink (Fig. 9 and Fig. 11 equivalents). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermoelectric assembly of Hays et al. modified by Chiang et al. to include a first heat sink, a second heat sink, and a fan with the Peltier device as taught by Cauchy et al. in order to dissipate the heat away from the surfaces as is standard in a Peltier assembly (Cauchy et al.: paragraph [0159]).
Regarding claim 18, Hays et al. as modified by Chiang et al. and Cauchy et al. teaches (references to Hays et al.) wherein the fan is provided on a bottom of the base (Fig. 11), and the blower is provided between the at least one thermoelectric assembly and the plurality of vents (Fig. 11, the fan (1118-2) blows filtered air toward the tread belt, which would be through the plurality of vents).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al. (US 2020/0368575) in view of Chiang et al. (US 2018/0056111) and further in view of Rice (US 2012/0024237).
Regarding claim 19, Hays et al. as modified by Chiang et al. does not explicitly teach the treadmill further comprising a stand coupled to the first section of the base and a height adjuster configured to adjust a height of the stand. 
Rice teaches a treadmill comprising a stand (114) coupled to the first section of the base and a height adjuster configured to adjust a height of the stand (paragraph [0029], legs (120) allow for height adjustment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treadmill of Hays et al. modified by Chiang et al. to include a stand and height adjuster in order to provide visuals for rewards (Rice: abstract).   
Regarding claim 20, Hays et al. as modified by Chiang et al. and Rice teaches (references to Rice) the treadmill further comprising an attachment assembly including at least one of a display or a dispenser, the attachment assembly being coupled to the stand (Fig. 1a; paragraph [0010] discloses a display (144) or dispenser (146) on the stand).
Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive. 
With respect to claims 1 and 11, Applicant argued that it would not be obvious to one reasonably skilled in the art to include output of warm air to the device of Hays et al. since the warm air would cause discomfort to an exercising pet. Further, Applicant argued that the references do not teach the plurality of vents are provided in the base of the treadmill. Therefore, applicant asserts that one skilled in the art would not have found it obvious to combine Hays et al. with Chiang et al., or Zhou, as proposed. 
The examiner respectfully disagrees. Depending on the environment the treadmill is placed, having cooler or warmer air provided to the pet can be more desirable. In colder environments, warmer air may provide a more comfortable situation for the pet to use the treadmill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide both cool and warm air to the pet. Therefore, the prior art meets the claim.    
Further, with respect to the argument that the plurality of vents is not part of the base, the claim is read with the broadest reasonable interpretation. The base limitation within the independent claims of the instant application provides minimal description. The base would reasonably be anything that is provided that is connected to the portion along the floor, which would include portions of the treadmill that are provided in the rejections. Therefore, the prior art meets the limitation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643